Citation Nr: 0305708	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  99-24 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for a skin rash, 
weakness in the arms and legs and deterioration of the spine, 
claimed as due to exposure to herbicides.  

2.  Entitlement to service connection for a claimed back 
injury causing deterioration of the spine with loss of 
strength in the hands and arms.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from October 1967 to October 
1970.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the RO.  

The case was remanded by the Board to the RO in January 2001 
for additional development of the record.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested a skin 
disorder, weakness in the arms and legs or deterioration of 
the spine in service or for many years thereafter.  

2.  The veteran has submitted no competent evidence to show 
that he has current skin disorder, weakness in the arms and 
legs or deterioration of the spine due to exposure to 
herbicides or other event in service.  

3.  The veteran's current back condition manifested by 
minimal traumatic changes to the thoracic spine is shown as 
likely as not to have been due to an injury suffered in 
service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by skin rash, weakness in the arms and legs or deterioration 
of the spine due to disease or injury that was incurred in or 
aggravated by service; nor may any be presumed to have been 
due to any herbicide exposure in service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).  

2.  By extending the benefit of the doubt to the veteran, his 
back disability manifested by minimal traumatic changes to 
the thoracic spine is due to an injury that was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107(b), 7104 (West 2002); 38 
C.F.R. § 3.303 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran asserts that service connection is warranted for 
the residuals of a back injury sustained during service which 
has since caused deterioration of the spine to include 
traumatic arthritis.  

In addition, he asserts that service connection is warranted 
for a skin disability, weakness of the arms and legs and 
deterioration of the spine on the basis of exposure to Agent 
Orange during service in the Republic of Vietnam.  

A careful review of the service medical records shows that 
the veteran was thrown from a car in an accident during 
service in April 1969, although there were no complaints of 
back pain at that time.  

In addition, the service medical records are negative for any 
complaints, findings or diagnosis of a skin rash, weakness in 
the arms and legs or deterioration of the spine.  

The service medical records do show that the veteran suffered 
a laceration of the right hand and a fracture of the fourth 
finger of the left hand.  The Board notes that service 
connection for a laceration of the right hand and for 
residuals of a fracture of the 4th digit of the left hand was 
granted in a June 1995 RO rating decision.  

The post-service records include a handwritten examination 
from 1985 indicating that the veteran had a skin rash in 
1970.  The examiner noted a rash on the veteran's face, 
"like heat rash."  A diagnosis of tinea corporus was noted.  
There was no indication that the veteran suffered from 
weakness of the arms and legs or deterioration of the spine 
at that time.  

The veteran was afforded a VA orthopedic examination in May 
1995.  The veteran complained of having decreased grip 
strength in his right hand with some dermatologic changes and 
cracking of his skin.  An examination of the right hand 
showed slight limitation of motion.  An inspection of the 
hand revealed a chronic dermatologic condition of uncertain 
diagnosis.  The diagnosis was that of (1) status post 
laceration to the right hand with no evidence of 
neurovascular deficit; (2) chronic dermatologic condition, 
right hand, of uncertain etiology.  

A VA October 1995 inpatient summary noted chronic dermatitis 
of the hands on examination of the veteran.  

The post-service records also include VA psychiatric 
inpatient treatment reports from October and November 1995 
which show an Axis III diagnosis of status post trauma to the 
back in Vietnam with chronic back pain and multiple minimal 
evidences of trauma on x-ray.  

The VA x-ray studies from 1995 and 1996 revealed mild 
spondylitic changes present at C3-4 and C4-5; with some very 
minimal old healed traumatic residual involving the anterior 
superior cortical plate of C5.  With regard to the thoracic 
spine, x-ray studies showed evidence of spur formation 
involving the T8 and T9 interspace, which appeared to be 
post-traumatic in nature as there was some minimal old 
traumatic residual involving the T8 and T9 vertebral bodies.  

The veteran was afforded a series of VA examinations in 
November 2002 pursuant to the directives set forth in a Board 
memorandum requesting additional development of the record.  

Specifically, at the VA examination for the hand, thumb and 
fingers, in November 2002, the veteran complained that his 
hands were weak.  On examination, the veteran made adequate 
grip with both hands, stronger on the left.  He had a 
reasonable grip strength and pinch, thumb and finger, right 
hand and thumb and finger left hand.  

The veteran had complete flexion and extension of all 
fingers.  Flexion reached the mid-crease of the palm of the 
hand.  He had no tenderness or swelling over the joint, and 
the remainder of the left hand examination was normal.  In 
the right hand, the veteran had a faint healed scar, palm to 
thenar eminence.  It was not sensitive.  He had a normal 
pinch between the thumb and the first finger.  He could 
completely extend all the fingers, except that he had slight 
mallet deformity, fifth finger, right hand.  He had no 
tenderness over any of the joints.  No other deformity was 
noted.  There was adequate sensation noted throughout.  

The examiner reviewed past x-ray studies of the hand and 
noted that they were normal.  The diagnosis was that of (1) 
status post laceration, right hand - no neurological deficit 
found; (2)  mallet finger deformity, slight, fifth digit, 
right hand.  

The veteran was also afforded a VA examination for the joints 
(shoulder, elbow, wrist, hip, knee and ankle) in November 
2002.  The examination revealed that the veteran had 
powerfully developed shoulders, good muscles, no atrophy and 
a full range of motion without complaint.  

The veteran had adequate strength against resistance of the 
examiner to pushing and pulling from the shoulder and the 
back.  In the hips, the veteran was observed to have hips 
that were level.  In the supine position, the veteran had 90 
degrees of flexion lower extremity to the abdomen, 
bilaterally.  He had 35 degrees of abduction, 35 degrees of 
adduction, 30 degrees of inversion and 25 degrees of 
eversion.  All of this was without complaint or weakness.  

In the standing position, the veteran was observed to take 
one step forward, one step to stand on tiptoes, stand on 
heels without symptoms referable to hips or the joints above 
or to the back.  Past x-ray studies were on file including 
negative x-rays of the hips and no trauma, and negative x-ray 
studies of the shoulders.  

With regard to the knees, the veteran complained that he felt 
his knees might give way.  He had strong quadriceps.  He had 
range of motion from 0 to 140, without pain or crepitation.  
The knees were stable to stress, medial, lateral, posterior, 
and anterior.  The veteran had adequate strength in ankles to 
stand on tiptoes without complaint.  The diagnosis was that 
of no abnormal joint disease found, other than the previously 
described mallet finger, right hand.  

The veteran was afforded a VA spine examination in November 
2002.  The veteran maintained that he injured his back in 
service, but did not seek hospitalization or any extensive 
treatment for the back injury.  Over the years, the veteran 
had some complaint of pain in the low back and again about 
the neck.  The examiner noted that the principal finding in 
the neck had been arterial with carotid artery problem, which 
was not related to the examination.  

On examination, the veteran retained normal curvature of the 
cervical spine.  He had no tenderness on examination.  He had 
forward flexion observed to 25 degrees, extension to 30 
degrees, left lateral rotation to 30 degrees, right lateral 
rotation to 35 degrees, flexion to 25 degrees left, 25 
degrees right, all without complaint.  

The veteran had slight dorsal kyphosis with no tenderness on 
palpation over the dorsal vertebrae of parathoracic vertebrae 
or tenderness to palpation over the lumbar spine.  He had 
preserved curvature to the lumbar spine.  The veteran did not 
have localized complaint with his back at that time, except 
occasional soreness all over.  

His range of motion was observed to be 20 degrees of 
extension; 60 degrees of forward flexion; 30 degrees of 
flexion at the waist, left and right, asymptomatic; rotation 
to 20 degrees, left, and 20 degrees, right.  The veteran had 
no pain on straight leg raising.  There was no weakness of 
lower extremities, and no sensory deficit.  His reflexes at 
the knees were 3+ and equal and at the ankles were 2+ and 
equal; his circulation was intact.  The examiner reviewed the 
prior x-ray studies as noted hereinabove.  

The diagnosis was that of (1) spondylosis, cervical, mild, 
normal retained motion; (2) minimal traumatic change, 
thoracic spine (asymptomatic in that area) and lumbosacral 
strain with normal examination, no evidence of trauma on 
prior x-ray study.  

The examiner commented that the veteran's minimal traumatic 
changes to the thoracic spine could as likely as not be due 
to trauma during service in Vietnam.  The examiner also noted 
that it was unlikely to have symptoms of further degeneration 
after that period of time.  

Finally, the veteran was afforded a VA examination of the 
skin in November 2002.  The veteran reported that he 
experienced jungle rot in Vietnam, described as scratching 
his feet.  He also believed that he had a breaking out on his 
face and a sensitivity to the sun.  

On examination, the veteran had, in the scalp, some 
seborrheic dermatitis and, on his face, he had further 
evidence of seborrhea in corners of the nostrils and the 
ears.  He also had several small seborrheic keratoses.  He 
was remarkably free of actinic keratosis and had some dryness 
of the skin of the arms and palms of the hand.  On the palms, 
this was likely from excess washing with stringent materials.  

On his feet, the veteran had bilateral atrophic and thickened 
toenails, typical of onychomycosis.  On his upper thighs, he 
had residual marks of healed tinea cruris, bilaterally.  

The diagnosis was that of (1) seborrheic dermatitis, scalp; 
(2) seborrheic keratosis, face; (3) tinea cruris, healed; and 
(4) onychomycosis of nails, bilateral.  The examiner did not 
believe that the above conditions were related to herbicide 
exposure.  


II.  Legal Analysis

At the outset, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the appellant was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, as well as 
the Board's January 2001 remand, informed the appellant of 
the evidence needed to support his claim.  VA has met its 
duty to inform the appellant.  

The Board concludes that the discussions in the RO's 
decision, Statement of the Case and Supplemental Statement of 
the Case, and the Board's January 2001 remand, informed the 
appellant of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The appellant has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Hence, the Board finds that VA has fulfilled any duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to reopen the claims, to provide notice of the 
veteran's responsibility to provide evidence, and to provide 
notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

Although VA has a duty to assist the appellant in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the appellant.  He 
was advised of the evidence necessary to substantiate his 
claim.  

In this regard, the Board notes that, by virtue of an April 
2001 letter issued during the pendency of the appeal, the 
veteran and his representative have been advised of the law 
and regulations governing his claim, and have been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims folder.  Furthermore, the 
veteran underwent VA examinations in conjunction with this 
appeal in November 2002.  Hence, the claim is ready to be 
considered on the merits.  

Hence, a remand for the RO to address the VCAA again would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2002)  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Service incurrence will be presumed for certain chronic 
diseases if they are manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
who has one of the herbicide-related diseases listed in the 
law, is presumed to have been exposed during such service to 
certain herbicide agents (e.g., Agent Orange), unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service: chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  

The presumptive period for these conditions is any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy have a presumptive period 
of one year, and respiratory cancers 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active service. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2002); McCartt v. West, 12 Vet. App. 
164 (1999).  

The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e) (2002).

It is of particular note that a new law, the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001), has amended the provisions of 
38 U.S.C.A. § 1116, in pertinent part, by expanding the 
presumption of exposure to herbicides to include all Vietnam 
veterans, not just those who have a disease on the 
presumptive list in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 
3.309(e) (2002).  

This provision became effective on December 27, 2001, and 
thus reverses the Court's decision to that effect in McCartt, 
supra.  As the new provision is liberalizing, it is 
applicable to the issues on appeal. See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  


A.  Back Disorder

A careful review of the evidence in this case shows that the 
veteran was thrown from an automobile during service.  The 
post-service medical records included a diagnosis of minimal 
traumatic change to the thoracic spine and x-ray studies 
confirmed that a minimal old traumatic residual was noted.  

The veteran was also afforded VA examinations in conjunction 
with his claim of service connection in November 2002.  His 
contentions, which have remained consistent since the filing 
of his claim, continued to include back pain due to injury 
incurred during service.  

Furthermore, the examiner in November 2002 indicated that the 
veteran's minimal traumatic changes to the thoracic spine 
could as likely as not be due to trauma when in service in 
Vietnam.

Based on its review of the entire record, including the 
service medical records showing an inservice injury, the 
Board finds that the evidence is in relative equipoise in 
this case in showing that it is as least as likely as not 
that the veteran has current back disability manifested by 
traumatic changes to the thoracic spine that is due to a 
demonstrated automobile accident sustained during service.  

By extending the benefit of the doubt to the veteran, the 
Board concludes that service connection is warranted for the 
back disability manifested by traumatic changes of the 
thoracic spine.  38 U.S.C.A.. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2002).  


B.  Skin Rash/Weakness in Arms and Legs/Deterioration of the 
Spine

The veteran maintains that he was exposed to Agent Orange in 
the Republic of Vietnam and that his subsequent skin 
disability, weakness in the arms and legs and deterioration 
of the spine should be deemed service connected on a 
presumptive basis.  See 38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2002).  

The veteran is shown to have served in the Republic of 
Vietnam during the Vietnam era.  As such, he is entitled to a 
presumption of exposure to herbicide agents, whether or not 
he has a disease listed at 38 C.F.R. § 3.309(e).  See the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  

The Board finds that the veteran is presumed to have been 
exposed to Agent Orange given the nature of his service, but 
there is no evidence of a diagnosis of any of the conditions 
subject to presumptive service connection based on such 
herbicide exposure.  As such, a grant of presumptive service 
connection based on Agent Orange exposure is not applicable 
in the instant case.  

Although the veteran does not have a disease subject to 
presumptive service connection based on Agent Orange 
exposure, service connection might be established 
alternatively by satisfactory proof of direct service 
connection.  See Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  

However, after a thorough review of the record, the Board 
finds that there is no competent evidence to show that the 
veteran has any skin disability, weakness of the arms and 
legs or deterioration of the spine due to exposure to 
herbicides during service in the Republic of Vietnam.  

More specifically, the recent November 2002 VA examinations 
indicated that the veteran had adequate strength in his arms 
and legs.  No deterioration of the spine that could be 
attributed to herbicide exposure was demonstrated.  

Furthermore, the VA examiner did not believe that the 
veteran's seborrheic dermatitis, seborrheic keratosis, healed 
tinea cruris or onychomycosis of the nails was related to 
herbicide exposure.  

The Board recognizes the veteran's sincere belief that he had 
developed these disabilities as a result of Agent Orange 
exposure, but he is not a physician, and he is not qualified 
to express a medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, as there is no competent medical evidence of a 
current disability due to Agent Orange exposure, service 
connection for the veteran's claimed conditions due to 
exposure to herbicides is not warranted.  



ORDER

Service connection for a back disability manifested by 
traumatic changes of the thoracic spine is granted.  

Service connection for a skin rash, weakness of the arms and 
legs and deterioration of the spine as due to exposure to 
herbicides is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

